PER CURIAM.
— While this court held in Cole v. Sloss-Sheffield S. & I. Co., 186 Ala. 192, 65 South. 177, Ann. Cas. 1916E,
*13399, that section 1035 of the Code of 1907 applied to ore as well as coal mines, we think that, regardless of the technical definition of the word ‘mine,” it was the legislative purpose to protect employees in underground mines, whether coal or ore, and not in’ open or surface mines such as the one here involved. The trial court erroneously applied said statute to the mine in question, and therein committed reversible error. The judgment will be reversed, and the cause remanded.
Anderson, C. J., and McClellan, Mayfield, and Sayre, JJ., concur.